Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with PETER DETORRE on 01/27/2022.

The claims should be amended as follow:
Claim 6 should be amended as follow:
6. (Currently Amended) The device of claim 5, characterized in that at least a portion of the device comprising a contact means, when in the malleability state, assumes a surface shape of at least a portion of one to four opposing teeth upon its deformation by pressing the contact means against at least a portion of the one to four opposing teeth to with which it is associated.

Claim 15 should be amended as follow:
15, (Currently Amended) The device of claim 13, comprising between the rigid surface and the moldable surface, a pressure sensor, wherein the pressure sensor is configured to send a signal to an application of a mobile device upon a contact of the upper and lower arches, and wherein the application is configured to record upper and lower arch contacts.

Claim 16 should be amended as follow:
16. (Currently Amended) The device of claim 1, further comprising a pair of magnets disposed on an outer face of a pair of proximal teeth such that the magnets are brought together upon tightening of the user’s jaw, the magnets being configured to send a signal to a receiving/transmitting unit upon approximation between the magnets.

Allowable Subject Matter
Claims 1, 3-6, 8-17 and 50-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest a device configured to be applied as a splint to an upper or lower dental arch of a user, covering at least a portion of one to four posterior teeth, the device having a thickness less than a distance between the user's upper and lower dental arches when a jaw of the user is in a resting state, and wherein the thickness is at least of a width to cause contact against the upper and lower dental arches perceptible to the user upon tightening of the user’s jaw.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791